Citation Nr: 1223947	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-29 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left knee instability.

2.  Entitlement to an evaluation in excess of 10 percent for a left ankle injury with traumatic arthritis.

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a July 2008 rating decision, the RO continued a 20 percent evaluation of left knee instability and denied entitlement to TDIU.  

In a February 2010 rating decision, the RO continued a 10 percent evaluation of a left ankle injury with traumatic arthritis.  

In April 2012, the Veteran testified before the undersigned Acting Veterans Law Judge via a videoconference hearing held at the RO.  A transcript of the hearing has been associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's left knee disability was characterized by objective evidence of degenerative joint disease, and subjective complaints instability.

2.  For the period on appeal, the Veteran's left ankle disability was characterized by objective evidence of degenerative joint disease, dorsiflexion from 0 to 15 degrees, plantar flexion from 0 to 55 degrees, and subjective complaints of instability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no higher, for left knee instability have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for an evaluation in excess of 10 percent for a left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letters dated in January 2008 and September 2009, which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records.  Additionally, the Veteran was provided with a VA-sponsored QTC examination in January 2010, a VA joints examination in May 2011, and a VA general medical examination in May 2011.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claims.  Essentially, all evidence available to VA that could substantiate the claims has been obtained.  There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained.

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating

Disability evaluations are determined by the application of the VA' Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, as in this case, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Left Knee

Pertinent to the Veteran's left knee claim that is currently on appeal to the Board, in a July 1967 rating decision, the Veteran was awarded service connection for a left patella fracture and assigned an initial noncompensable rating, effective March 16, 1967.  In an August 1997 rating decision, the RO awarded an increased evaluation of 20 percent for the service-connected left patella fracture with traumatic arthritis, effective February 18, 1997.  In an April 2005 rating decision, the Appeals Management Center (AMC) awarded service connection for instability of the left knee and assigned a 20 percent evaluation, effective April 2, 2004.  Separate 10 percent evaluations were assigned for the service-connected fracture of the left patella with traumatic arthritis and painful limited motion on flexion, effective April 2, 2004, and for painful limited motion on extension, effective April 2, 2004.  

In November 2007, the Veteran submitted a claim for an increased evaluation for his service-connected left knee disability.  He noted that he did not have full range of motion, he had decreased mobility, and he wore a brace to stabilize his knee and to assist him in standing and walking.

The Veteran's 20 percent evaluation for left knee instability was assigned under Diagnostic Code 5257 which pertains to other impairment of the knee.  Under Diagnostic Code 5257, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

Evidence pertinent to this appeal reflects that the Veteran complains of pain, swelling, and difficulty walking on his left knee.  In a September 2007 VA treatment note, he reported that he walked with the assistance of a cane.  In October 2007, VA issued the Veteran a left knee brace.  In a June 2009 VA treatment note, the Veteran indicated that his left knee pain and aching made it difficult to walk and caused him to limp sometimes.  He rated his left knee pain as ranging from five to eight out of ten in severity.  A May 2011 VA examiner noted that the Veteran had an abnormal, antalgic gait and he used a cane to walk.  

In regards to the stability of the knee, during a January 2008 VA examination, the Veteran asserted that his left knee instability led him to have chronic giving way.  May 2008 VA treatment notes documented the Veteran had a fall approximately ten days previously which he attributed, in part, to his left knee weakness.  

In a statements received in October 2009, the Veteran's wife, A. K., and a friend, R. L. E., reported that they had witnessed the Veteran's falls which caused severe pain to his knees.  They indicated that the Veteran watched the ground with every step that he took, watching for objects that might "trip him up" and cause him to fall.  

In an October 2009 statement, the Veteran reported that his ankle folded and his knee gave way whenever he stepped on an irregular object, like a rock or something similar, causing him to fall.

While the Board acknowledges that the Veteran is competent to provide evidence regarding what he experiences and observes, as a lay person, he has not demonstrated competence to provide an assessment regarding the severity of his left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, as discussed below, the Board finds the medical and lay evidence pertinent to this appeal suggests the Veteran's left knee instability and subluxation is, in fact, more consistent with a severe disability picture.  Therefore, affording him the benefit of the doubt, the Board finds the Veteran is entitled to the maximum 30 percent rating assignable under Diagnostic Code 5257.

At the outset, the Board notes that medical evidence dated since the November 2007 claim for an increased rating clearly demonstrates observed instability due to pain.  For example, a January 2007 VA examiner noted a positive Lachman's test and positive anterior drawer test.  A May 2011 VA examiner noted that the Veteran did not have physical instability of his left knee and noted negative anterior and posterior drawer sign, a negative McMurray sign, and no laxity of the lateral or medial collateral ligaments; however, the examiner noted that the Veteran had instability due to pain.  

The above clinical findings are significant in that they represent confirmation of the Veteran's own subjective complaints of instability.  

The Veteran's subjective complaints of instability, combined with objective evidence of instability by observable symptoms of pain, suggest that his instability more nearly approximates that contemplated by a 30 percent rating.  The fact that, during the January 2008 VA examination, the Veteran reported he was pending a total left knee replacement only further lends support to a finding that this disability is best characterized as severe.  Additionally, the examiner noted that the Veteran used a cane to ambulate, and during the April 2012 hearing, the Veteran testified that he wore a knee brace for approximately eight to ten years.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's left knee instability should be rated as 30 percent disabling under Diagnostic Code 5257.  

However, the Board's inquiry does not end here.  In this regard, VA law and regulations provide for the assignment of separate disability ratings under Diagnostic Code 5257 and those diagnostic codes that pertain to limitation of motion.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Essentially, these precedential General Counsel opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261 (2011).  

As discussed above, the Veteran is currently assigned separate 10 percent evaluations for a left patella fracture with traumatic arthritis and painful motion on flexion and for painful motion on extension.

The Veteran's left knee disability pertaining to painful motion on flexion is rated under Diagnostic Code 5260 for limitation of flexion of the leg.  Under Diagnostic Code 5260, a 10 percent evaluation is assigned where flexion is limited to 45 degrees.  A 20 percent evaluation is appropriate where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is afforded where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Veteran is rated under Diagnostic Codes 5010, for arthritis, as discussed below, and 5261 for limitation of extension of his left leg.  Under Diagnostic Code 5261, a 10 percent evaluation is assigned where extension is limited to 10 degrees.  A 20 percent evaluation is appropriate where extension is limited to 15 degrees.  A 30 percent evaluation is afforded where extension is limited to 20 degrees.  A 40 percent evaluation is assigned where extension is limited to 30 degrees.  A maximum 50 percent evaluation is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

When evaluating a disability which contemplates limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

A review of the Veteran's treatment and examination reports dated after November 12, 2007 (one year prior to the claim for an increased rating) reveal that left knee extension was full and flexion was limited to no fewer than 120 degrees in September 2007.  However, during the January 2008 VA examination, the Veteran reported he had a lot of stiffness and had difficulty getting his left leg "all the way out straight or bending it very much."  On examination, left knee range of motion was from 10 to 95 degrees.  He had pain at both endpoints of extension and flexion during active and resistant motion.  There was some increased pain but no fatigue or incoordination with repetitive motion.  

Additionally, May 2008 VA treatment notes indicated that after a fall, the Veteran was unable to flex his left knee and complained of pain which he rated as a seven to eight out of ten in severity.  However, on VA examination in May 2011, the Veteran demonstrated flexion to 140 degrees and full extension.  Repeat flexion and extension, both actively and passively, produced pain and weakness at the endpoint of 140 degrees, but no fatigue or reduction in range of motion.  Another May 2011 VA examiner noted the Veteran had active movement against full resistance for left knee flexion and extension.  

These findings represent the maximum range of motion found on examination during this period of the appeal, and reflect consideration of the Veteran's subjective complaints of pain following repetitive movement, when reported.  Unfortunately, even with consideration of these additional limiting factors, a compensable disability rating is not demonstrated under either Diagnostic Code 5260 or 5261.  See 38 C.F.R. § 4.31 (2011) (the rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met).  

While the Veteran's records do not demonstrate compensable limitation of left knee motion under Diagnostic Codes 5260 and/or 5261, there is evidence of complaints of painful (and limited) movement during this period of the appeal.  The Veteran had three Euflexxa injections to alleviate his left knee pain in October 2007.  Furthermore, x-rays dated in September 2007 reflect osteoarthritis of the left knee.  Thus, pursuant to the above-cited precedential General Counsel opinions, the Veteran is entitled to separate 10 percent ratings for x-ray evidence of arthritis together with a finding of painful motion.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has considered with higher or alternative ratings under a different diagnostic code can be applied.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board notes that there are other diagnostic codes relating to knee disabilities.  However, the Veteran's left knee disability has not been manifested by genu recurvatum, impairment of the tibia and fibula or ankylosis.  Thus, higher ratings under these diagnostic codes are not warranted.  Diagnostic Code 5258 may be appropriate for consideration because the Veteran complained of episodes of pain and effusion into the joint.  However, the maximum rating for this disability is 20 percent.  The Veteran is already receiving a higher rating for these symptoms under Diagnostic Code 5257.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (prohibiting the assignment of several ratings under various diagnostic codes if symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Finally, assignment of a separate rating for any large, painful, or deep scarring is not supported by the evidence of record.  

For all the foregoing reasons, the Board finds a 30 percent, but no higher rating, for left knee instability is warranted for the period of the appeal.  Additionally, the separate 10 percent ratings are warranted for the service-connected left patella fracture with traumatic arthritis and painful motion on flexion and extension.  The Board has applied the benefit-of-the-doubt doctrine in awarding the 30 percent rating for the period, but finds that a preponderance of the evidence is against assignment of higher or additional ratings at any time pertinent to this period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-53 (1990). 

Left Ankle

Pertinent to the Veteran's left ankle claim that is currently on appeal to the Board, in an April 2005 rating decision, the Veteran was awarded service connection for a left ankle injury with traumatic arthritis and assigned an evaluation of 10 percent, effective August 17, 2000. 

In November 2008, the Veteran submitted a claim for an increased evaluation for his service-connected left ankle disability.  He noted that his left ankle collapsed unexpectantly an average of once per week.

The Veteran's 10 percent evaluation for left ankle instability was assigned under Diagnostic Code 5010 which pertains to arthritis, due to trauma, substantiated by x-ray findings.  Diagnostic Code 5010 is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 directs that degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 (2011).  

Additionally, Diagnostic Codes 5270 and 5271 provide compensation for ankylosis and limited ankle motion.  "Ankylosis" means immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).  There is no evidence that suggests the left ankle was immobilized during the period on appeal.

Diagnostic Code 5271, which is applicable to this case, pertains to limited motion of the ankle.  A 10 percent evaluation is assigned where there is moderate limitation of motion, and a maximum 20 percent evaluation is assigned where there is marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

In evaluating range of motion values for the ankle, the normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).

When evaluating a disability which contemplates limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

Evidence pertinent to this appeal reflects that the Veteran complains of pain, swelling, weakness, stiffness, giving way, tenderness, and difficulty walking on his left ankle.  In a November 2008 statement, the Veteran complained that his left ankle gave out causing him to fall an average of once per week.  May 2008 VA treatment notes documented a fall which the Veteran attributed, in part, to his left ankle instability.  He was provided with a brace for his left ankle.  A May 2011 VA examiner noted that the Veteran did not have instability of the ankle itself; rather, the instability was due to lateral pain with lateral stress.  The examiner noted no evidence of instability anteriorly, posteriorly, medially, or laterally.  

With respect to range of motion, a June 2009 VA treatment note indicated that left ankle range of motion was "o.k."  During a January 2010 VA-sponsored QTC examination, the Veteran demonstrated dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  On repetition, he had normal range of motion and no additional degree of limitation.  The examiner noted that the left ankle joint caused a major functional impact due to pain.  During a May 2011 VA examination, the Veteran demonstrated plantar flexion to 55 degrees and dorsiflexion to 15 degrees.  Repetition produced pain on prontation and weakness, but no fatigue.  Range of motion was not altered.  

In a statements received in October 2009, the Veteran's wife, A. K., and a friend, R. L. E., reported that they had witnessed the Veteran's falls which caused severe pain to ankle.  They indicated that the Veteran watched the ground with every step that he took, watching for objects that might "trip him up" and cause him to fall.  

In an October 2009 statement, the Veteran reported that his ankle folded and his knee gave way whenever he stepped on an irregular object, like a rock or something similar, causing him to fall.

While the Board acknowledges that the Veteran is competent to provide evidence regarding what he experiences and observes, as a lay person, he has not demonstrated competence to provide an assessment regarding the severity of his left ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  

A review of the evidence applicable to the appeal represents the Veteran had some reduced range of motion during the January 2010 QTC examination; however he had no altered range of motion during the VA examination in May 2011.  Although the Board has considered the Veteran's subjective complaints of pain, unfortunately, even with consideration of these additional limiting factors, a compensable disability rating is not demonstrated under Diagnostic Code 5271.  See 38 C.F.R. § 4.31 (2011) (the rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met).  

While the Veteran's records do not demonstrate compensable limitation of left ankle motion under Diagnostic Code 5271, there is evidence of complaints of painful movement during this period of the appeal and x-ray evidence of degenerative joint disease.  Diagnostic Code 5003 provides a maximum allowable rating of 10 percent for limitation of motion for the specific joint involved.  Therefore, the Veteran is in receipt of the maximum allowable rating for his left ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 30 percent evaluation for left knee instability is granted.

An evaluation in excess of 10 percent for a left ankle injury with traumatic arthritis is denied.


REMAND

The Veteran asserts that he is entitled to a TDIU based upon service-connected disabilities.  Review of the record shows that the Social Security Administration (SSA) found the Veteran disabled since April 2002 due to a primary diagnosis of osteoarthritis.  

With respect to the Veteran's employability, a May 2011 VA examiner provided the following opinion:

[The Veteran] is definitely not going to be running any races.  He is definitely not qualified for active employment such as construction work or any kind of work that requires prolonged walking or standing.  He is a very intelligent person and a very nice person.  He appears to be quite capable of sedate employment without any problems.

However, during the April 2012 hearing, the Veteran testified that he was unable to work due to his service-connected left knee, left ankle, and left elbow disabilities.  He reported that he was previously employed in construction and as a crane operator in a steel mill.  He indicated that he was unable to work because he could not sit, stand, or walk for periods over 20 to 30 minutes, and he had very little functional use of his left arm.  

Although the Veteran does not meet the criteria for a grant of TDIU on a schedular basis, the evidence of record suggests that he may be entitled to such a grant on an extraschedular basis. 

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board is thus also required to remand the appeal so that it can be referred to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a total rating based on unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


